 GOGIN TRUCKINGGerald G. Gogin d/b/a Gogin Trucking and Team-sters "General" Local Union No. 200, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Case 30-CA-3523May 10, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn November 24, 1976, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedlimited exceptions and a brief in support thereof;Respondent filed cross-exceptions and a supportingbrief; and the General Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Gerald G. Gogind/b/a Gogin Trucking, Milwaukee, Wisconsin, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The General Counsel and Respondent have excepted to certaincredibility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an Administrative law Judge's resolutionswith respect to credibility unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. StandardDry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,1951). We have carefully examined the record and find no basis forreversing his findings.In sec. Ill. C. of his Decision, the Administrative Law Judge stated thatRespondent's owner, Gogin, initially met with his city dnvers on January18, 1976, whereas the record clearly indicates that such meeting was held onJanuary 20, 1976. This apparently inadvertent error. however, is insufficientto affect the results herein.2 Respondent has excepted to the Administrative Law Judge's conclu-sion that it violated Sec. 8(a)l) by interrogating employee Scutchfield onthe ground, inter alia, that such a violation was not alleged in the complaint.We find this exception without merit. Although the complaint did notspecifically, allege such a violation, the issue was fully litigated at the hearingand the record fully supports the Administrative Law Judge's conclusions.Accordingly. we adopt the Administrative Law Judge's finding of aviolation in this regard.We agree with the Administrative Law Judge's conclusions thatRespondent violated Sec. 8(aXS) and (1) by refusing to meet and bargainwith the Union after extending recognition to it and. subsequently, by229 NLRB No. 18withdrawing such recognition. We therefore find it unnecessary to pass orrely on the Administrative Law Judge's additional conclusion that abargaining order herein also would be warranted under N.L. R.B v. GisselPacking Co., Inc., 395 U.S. 575 (1969).DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on May 24 and 25 and June 28, 29,and 30, 1976, at Milwaukee, Wisconsin, pursuant to acharge filed by Teamsters "General" Local Union No. 200,affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,hereinafter referred to as the Union, on February 18, 1976,which was served on Respondent by registered mail on thesame date; an amended charge filed by the Union onMarch 10, 1976, which was served on Respondent byregistered mail on the same date; a complaint and notice ofhearing issued by the Regional Director for Region 30 ofthe National Labor Relations Board on March 30, 1976,which was thereafter duly served on Respondent and anamendment to the complaint by the same RegionalDirector on May 19, 1976, which was also duly served onRespondent. The complaint, as amended, alleges thatRespondent violated Section 8(a)(1) of the Act by threaten-ing to terminate its over-the-road trucking operations if itsover-the-road truckdrivers become unionized and byinterrogating an employee as to whether or not he signed aunion card; that Respondent violated Section 8(a)(3) and(1) of the Act by discharging Daniel Hawver on or aboutFebruary 2, 1976, by laying off Robert Laise on or aboutFebruary 4, 1976, and, after recalling Laise, by discharginghim on May 14, 1976, all such discharges and the layoffallegedly being because of the union activity of theemployee claimed to be discriminated against; and thatRespondent violated Section 8(aX5) and (1) of the Act byrefusing, on and since January 26, 1976, to bargain with theUnion as the exclusive bargaining representative ofRespondent's employees in an appropriate unit of truckdri-vers. In its answer to the complaint, which was also dulyserved or amended on the record at the hearing, Respon-dent has denied the commission of any unfair laborpractices.For reasons which appear hereinafter I find andconclude that Respondent has violated the Act essentiallyas alleged in the complaint with the exception of theultimate discharge of Laise, which I conclude was forcause.At the hearing the General Counsel and Respondentwere represented by counsel. The parties were given fullopportunity to examine and cross-examine witnesses, tointroduce evidence, and to file briefs. The parties waivedoral argument at the conclusion of the hearing. Subsequentto the hearing, the General Counsel and Respondent havesubmitted excellent briefs which have been considered.529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record I in this case including the briefsand from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRespondent was, until April 1, 1976, a sole proprietor-ship. On and since that date it has been incorporated.Respondent is engaged in the business of a contract carrierof glass and other products from its terminals in Milwau-kee, Wisconsin.During the course of the calendar year preceding theissuance of the complaint, a representative period, Respon-dent sold trucking services valued in excess of $50,000directly to customers located outside the State of Wiscon-sin. During the same period of time, Respondent pur-chased goods valued in excess of $50,000 from firmslocated within the State of Wisconsin which, in turn,purchased those goods directly from points located outsidethe State of Wisconsin.The complaint alleges, the answer admits, and I find thatat all times material herein Respondent is and has been anemployer, as defined in Section 2(2) of the Act, engaged incommerce and in operations affecting commerce asdefined in Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatat all times material herein the Union has been and is nowa labor organization within the meaning of Section 2(5) ofthe Act.11. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's HierarchyThe complaint alleges, the answer admits, the partiesstipulated, and I find that the following individuals listedbelow occupied the positions set opposite their names, andat all pertinent times herein (with the exception noted as toBalistreri) were supervisors within the meaning of Section2(11) of the Act.Gerald G. GoginJames PopeDaniel BalistreriMark PaulbickeDave SchneiderOwnerGeneral ManagerDispatcher 2DispatcherDispatcherThe General Counsel further contends, inter alia, thatJames Fay is a supervisor within the meaning of Section2(11) of the Act. I agree.Fay, who works part time, is a weekend dispatcher and issalaried like other dispatchers (whereas the drivers andmechanics are hourly paid). Fay, in his dispatching duties,has the authority to call men in to work on weekends if theneed arises and may send a man home if he is notI Certain errors in the transcript have been noted and are herebycorrected.2 Until March 1976 when he became a truckdriver.performing his job.3This combination of authority placeshim in substantial control of Respondent's operationswhen he is engaged as a dispatcher on weekends.While Fay also may perform local truckdriving duties onweekends and unload trucks by hand during the middle ofthe week, I find, on the basis of his authority as a weekenddispatcher, that he regularly has the authority to assignemployees and to discipline them in a manner requiring theexercise of independent judgment and that he is therefore asupervisor within the meaning of Section 2(11) of the Act.B. Some Details in Respect to Respondent'sBusiness OperationsRespondent is primarily engaged in local cartageoperations in the vicinity of Milwaukee, Wisconsin, but italso handles interstate pickups and deliveries in Illinois andWisconsin on its own authority or the authority of itscustomers. Shipping on the customer's authority is called atrip lease. It derives most of its revenues from the shipmentof glass products (largely new empty beer bottles) manu-factured by Midland Glass. Britton Motor Service andDart Transport bring the bottles in trucks to Respondent'sFirst Street (Milwaukee) yard. Respondent's local or citydrivers then haul these trailers to the Pabst, Schlitz, andMiller breweries in Milwaukee, unload the bottles andbring the empty trailers back to Respondent's yard.Respondent has also hauled outbound cases of beersometimes on piggyback trailers for the Chicago NorthWestern Rail Company (hereinafter the CNW Railroad).Another source of revenue to Respondent is the hauling ofdamaged pallets from the breweries to a firm namedReclaimed Pallets which repairs them.Respondent maintains a garage and office at Flagg Streetin Milwaukee some 14 miles from the First Street location.C. Sequence of EventsPrior to January 1976, it does not appear that Respon-dent's employees were represented by any labor organiza-tion.In the middle of January 1976,4a driver from Respon-dent attempted to deliver a load of bottles to the Pabstbrewery but was told that Respondent was not going to bepermitted to pull in or out of Pabst Brewery (as it had beendoing prior to that time). On hearing this, dispatcherPaulbicke telephoned Pinzer, Pabst's warehouse supervisor.Pinzer told Paulbicke that Pinzer had instructions not tohandle any Midland glass (which Respondent delivered toPabst) because of a union problem. Pinzer spoke withPaulbicke again later and told Paulbicke that Respondenthad been replaced by Donahue, a carrier which was union.Paulbicke then contacted Gerald Gogin and advisedGogin what had occurred. Gogin contacted a representa-tive of Midland Glass who confirmed what Paulbicke hadtold Gogin. Gogin also learned at this time that Respon-dent could no longer make deliveries for the CNWRailroad.3 Gerald Gogin so admitted.4 All dates appearing hereinafter occurred in 1976 unless otherwisenoted.530 GOGIN TRUCKINGDistressed over this loss of business, Gogin contacted hisgeneral attorney, Hauer, who is not a specialist in laborrelations, and outlined the problem. Hauer, in turn,contacted Mike Ropella, a labor specialist, who advised,inter alia, that Gogin should discuss the matter with hisemployees.Hauer relayed these instructions to Gogin who called ameeting of his city drivers on January 18. Present at themeeting for management were Gogin, James Pope, DonaldKnaak (Respondent's bookkeeper), and Balistreri (thenstill a dispatcher). The city drivers in attendance were KenDoughty, Bob Jennings, Mike Downey, Dan Hebert, BobLaise, Dave Schultz, and Jay Gogin (Gogin's son). Noover-the-road drivers were present.Gogin began the meeting by advising the employees thatRespondent had been shut out of Pabst and CNWRailroad, apparently because of Respondent's nonunionstatus. He then asked the employees their opinion. Laiseasked if "the Union" would talk to the employees. To thisGogin responded by outlining his understanding of whatthe employees could do if they were interested in joining aunion. He said they could sign a petition for the Union totalk to them. The Union would then speak with theemployees and put the matter to a vote. The pros and consof joining a union and its effect on business opportunitieswere then discussed. In this discussion Gogin made it clearthat the choice of joining or not joining a union was up tothe employees.Because Gogin had to take a phone call in the middle ofthis meeting the employees left the office and repaired toRespondent's shop where they continued the conversation.At this time they decided to contact the Charging Party,the Union herein.After Gogin's call was completed the employees returnedto the office and told Gogin of their intention to send apetition to the Union. A petition was then typed byBalistreri (using the ideas of the employees). It was alsosigned by them and given to Laise to be mailed to theUnion. The petition stated, "We would be interested ininformation on what your organization has to offer us."Laise was selected to handle the matter and to talk withthe Union later because he worked nights and would beavailable to speak to the Union during the day.5On January 23, Laise went to the Union's office where hemet with Raymond Fularczyk, the Union's business agent.Laise advised Fularczyk that Laise represented Respon-dent's drivers and that the drivers would like to be"recognized." Fularczyk gave Laise authorization cardsand told Laise to have the drivers fill them out. When Laisetold Fularczyk that Respondent also employed over-the-road truckdrivers, Fularczyk suggested that they too besigned up.65 The findings as to what occurred at the meeting are based on acomposite of the testimony of all the witnesses who testified in respect to themeeting and particularly the notes Balistreri made as to what transpiredwhen the meeting was going on.6 These findings are based on the credible and generally corroborativetestimony of Laise and Fularczyk in this regard except as to the date whichis based on the testimony of Laise, who was more certain on the point thanwas Fularczyk.7 The findings as to this incident are based on the credible testimony ofScutchfield in this regard as admitted by Gogin. Respondent concedes theOn that same day, January 23, Laise went to Respon-dent's Flagg Street office where he encountered GeraldGogin and Balistreri. Gogin asked Laise if Laise had beento the union hall. Laise responded that Laise had justreturned, was in possession of authorization cards for thedrivers to sign, and wished to have a meeting with them.Gogin told Laise that Gogin could use the First Streetoffice for this purpose. Laise then took a tractor to FirstStreet where he asked Fay for the telephone numbers ofboth city and over-the-road drivers. Fay gave Laise thenumbers for the city drivers but told Laise that Laise wouldhave to get the numbers for the over-the-road drivers fromthe Flagg Street office. Laise telephoned Gerald Gogin atthe latter location and asked for these numbers. Goginadvised Laise that the over-the-road drivers didn't haveanything to say about the Union and that it was only forthe city drivers.On the evening of January 23, Laise gave a unionauthorization card to Stacey Scutchfield, an over-the-roaddriver, who executed it in Laise's presence and returned itto Laise. Fay was nearby when this solicitation and cardsigning took place.After giving his completed card to Laise, Scutchfieldwent to the Flagg Street office where he was met by GeraldGogin. Gogin told Scutchfield that he had heard thatScutchfield had been approached and he asked if this wastrue. Gogin advised Scutchfield that there was no way thathis over-the-road drivers would be allowed to go union.Gogin stated he would sell his trucks before he would allowit. Gogin also said that he would transfer Scutchfield to thecity operation if this occurred.7Still later that same eveningLaise gave an authorization card to Les Phillips, anotherover-the-road driver, who executed the card and returned itto Laise at that time.Also during that evening Gerald Gogin telephoned DanHawver, another over-the-road driver at the latter's home.Gogin said he had consulted his lawyer and that he knewwhat he was going to say was wrong but he was going tosay it anyway. Gogin then related to Hawver that there wasno way Gogin's over-the-road operations were going union,that they were separate from the city operations, and thathe would fire his drivers and hire brokers to pull freight.Hawver responded by telling Gogin that he would not votefor the Union because of a favor Gogin had done for himpreviously. Gogin assured Hawver that if the over-the-roadoperation was eliminated Hawver would be transferred to acity driving job.8However, after Hawver discussed the matter with hiswife, Hawver changed his mind about "voting" for theUnion.On the next morning, January 24, Laise met with Hawverand Scutchfield and various city drivers at a localrestaurant. Laise advised those present that the cardscredibility of Scutchfield in its brief. I concur and will credit his testimonythroughout this Decision. He testified in a straightforward. exemplarymanner. He is also disinterested in the outcome of these proceedings to theextent that he is no longer employed by Respondent -having resigned totake a better job prior to the hearing.s These findings are based on the credible testimony of Hawver in thisregard, as essentially admitted or not denied by Gogin. Respondent's threatto employees on January 23 that it would shut down its over-the-roadoperations, if they became unionized. is alleged as a violation of Sec. 8(a)(l).531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be signed by anyone interested in being representedby the Union or being "recognized" by the Union. Eachcard indicates that the purpose of the card is to authorizethe Union to be the employees' bargaining representative.9At this meeting Laise himself, Hawver, Robert Jennings,John Irwin, Michael Downey, and David Schultz signedauthorization cards, Laise retaining his completed card andthe others returning theirs to him at the same meeting. Allthe signers were city drivers except Hawver.After separate solicitations on January 26 city driversKen Doughty and D,anny Hebert signed cards in Laise'spresence and returned them to him on the same day.Also on January 26 Laise took all of the foregoingexecuted union authorization cards to the union hall andgave them to Fularczyk. Fularczyk told Laise that theUnion would send a letter to Respondent advising it thatthe Union represented a majority of the employees andwould sit down to bargain.On January 26, the Union did indeed send a letter toRespondent. This letter was mailed by registered mail andthe receipt was signed by Gogin's son on January 27. Theletter informed Respondent that the Union represented amajority of Respondent's employees and went on todemand recognition in a unit of drivers excluding "officeclerical, salesmen, guards and supervisors." The letterrequested that Gerald Gogin meet with Respondent onJanuary 29 for the purpose of negotiations but that if suchdate proved inconvenient the Union desired to be notifiedso that another date could be agreed upon. The Unionoffered Respondent the opportunity to have a neutralperson check the Union's authorization cards at the time ofthe meeting for the purpose of verifying the Union'smajority status. The letter was signed by Fularczyk onbehalf of the Union.On January 28 Hauer, Respondent's general attorney,telephoned Fularczyk. Hauer told Fularczyk that Goginhad told Hauer to take the necessary steps, that Respon-dent recognized the Union but that neither Gogin norHauer would be available on January 29. Fularczykpressed Hauer for a prompt meeting but Hauer said he had9 These findings are based on the testimony of Laise as essentiallycorroborated by Hawver. I will comment later on the credibility of Hawver.I do not credit the unsure and uncorroborated testimony of Downey thatLaise told the employees he did not think that signing the cards meant theemployees were going union but the cards were just to see what the Unionhad to offer "or something to that effect."" These findings are based upon the credible testimony of Fularczyk inthis regard as partially corroborated or not denied by Hauer. In its briefRespondent attacked the credibility of Fularczyk based on what Respon-dent describes as Fularczyk's condescending demeanor and the excitabilityand irritability he demonstrated on the stand. Much of what Respondentsays about Fularczyk's demeanor while testifying is true. However, in all thecircumstances. I nonetheless credit Fularczyk. These circumstances includenot only the immediate subsequent exchange of letters between Hauer andFularczyk but a full evaluation of the testimony of Hauer in respect to thematter of Respondent's recognition of the Union.Hauer began his testimony in this regard by hedging -saying that hehad a mental reservation in dealing with a person of this type (meaningFularczyk). Hauer admitted that he said he would be handling anynegotiations which would take place. He also admitted asking for contractsto be sent to him by the Union. Significantly he did not deny Fularczyk'sassertion that he, Hauer, said that Respondent "recognized" the Union -he merely said he could not recall any such conversation. This, of course,creates no credibility issue on this specific point.Further, while Hauer claimed that he did not see and was not aware ofFularczyk's letter of January 26 (in which the recognition demand wasto be in Washington, D.C. Fularczyk accepted thisexplanation and advised that he would send Hauer a letterverifying the telephone conversation. Hauer also askedFularczyk for contracts during this telephone call.10On January 28, Fularczyk sent Hauer a letter enclosingcopies of union contracts and explaining that this wasbeing done inasmuch "as you [Hauer] have explained to usthat you are the representative who will be negotiating thelabor contract on behalf of Gogin Trucking." The letteradded that negotiations would take place in the unionoffice on February 6.Also on January 28 Hauer sent a letter to the Union toFularczyk's attention saying "this will confirm that I willbe negotiating the contract for Gogin Trucking." Hauer'sletter added that Hauer would call on February 6 toarrange a time to meet that day.On January 29 Hawver and Scutchfield went to Respon-dent's Flagg Street office where they were confronted byGerald Gogin, Balistreri, and Pope. Gogin asked Hawver ifHawver had signed a union authorization card. Hawveradmitted that he had. Gogin then left."On January 30, Laise had a dispute with Fay and Popeover Respondent's ability to respond to requests for serviceon that day. Pope criticized Laise on this occasion for apoor work attitude.On February 2 Hawver was discharged by Gerald Gogin.His discharge is alleged to be a violation of Section 8(a)(1)and (3) of the Act.Respondent did not meet with the Union on February 6to negotiate a contract as the Union had requested in itsletter of January 28.On February 6, Laise was sent a letter by Pope advisingLaise that Laise was being laid off effective February 4"due to lack of businees." This layoff is alleged by thecomplaint to be violative of Section 8(a)(1) and (3) of theAct.On or about February 9, Respondent resumed makingdeliveries to Pabst.made) until long after these events, I conclude that he had been apprised ofthe contents of the letter. For he did not deny Fularczyk's testimony that he,Hauer, stated in the telephone conversation that neither he nor Gogin wouldbe available on January 29 -the date on which the letter had requested ameeting. Hauer also admitted that he told Fularczyk, as Fularczyk stated,that Hauer would be making a trip to Washington. It is likewise noteworthythat Hauer called Fularczyk (the signer of the Union's January 26 letter)and no other representative of the Union, yet there is no indication in thisrecord that Fularczyk had previously been identified to Hauer, who, as Ihave found, is not a labor lawyer. The exchange of letters on January 28 -which will be described and which confirms the telephone call of that date-- are also consistent with Fularczyk's testimony. Thus both Fularczyk'sletter and Hauer's note that Hauer would negotiate the contract forRespondent. Neither letter qualifies Hauer's appearance in that role on thecondition "if' such negotiations ever occurred -a condition Hauer claimedhe averred in the telephone conversation.Finally, since Hauer's letter of January 28 conceded that "I [Hauer] willbe negotiating the contract" for Respondent and inasmuch as recognition isthe logical and necessary prerequisite to labor negotiations. I conclude thatHauer did indeed tell Fularczyk in the instant telephone conversation thatRespondent was recognizing the Union.My finding as to the date of the telephone conversation accords with thedate of the confirmation letters." These findings are based on the credible testimony of Hawver in thisregard, as corroborated by Scutchfield and admitted by Gogin.This incident is alleged by the complaint to be a violation of Sec. 8(a)(1).532 GOGIN TRUCKINGOn or about February I I Gerald Gogin consulted a newattorney, Russ R. Mueller, who later represented him inthese proceedings.Again on or about February 11, Gogin held a meeting ofhis city drivers which was also attended by over-the-roaddriver Scutchfield. Gogin told those present that he washaving monetary or labor problems and that he wantedeveryone to do what he felt was right. Gogin stated that ifthe employees wanted a union, he would negotiate with it.He also said he was behind them 100 percent if they didn'twant a union. He continued that he was about to hire anattorney to handle the matter. Mark Paulbicke, who was inattendance, stated that the employees would ultimatelyhave the opportunity to vote by secret ballot whether ornot they wanted a union. Scutchfield then asked Goginwhat would happen if the employees went on strike. Goginstated that the Company would continue operations andthe striker would no longer be considered an employee.Jennings, a driver, asked Gogin what would happen if theemployees did not go union. Gogin replied that he andPope had been working on new rules and regulations forthe Company but had set the matter aside when the unionproblem arose. The content of these new "rules andregulations" was not specified. Gogin further stated that,after that night, there would be no further over-the-roadoperations and that the over-the-road drivers would beincorporated into the city.'2Scutchfield, who had been an over-the-road driver priorto February 12, then went on city duties includingunloading by hand at Pabst. He later resumed over-the-road duties in March.On February 12 Mueller wrote Fularczyk a letter inwhich Mueller advised that he had been retained byRespondent. Mueller's letter noted that Mueller was inpossession of the Union's (above-mentioned) letter ofJanuary 28, in which the Union "implicitly" stated that ithad been recognized by Respondent. Mueller's lettercommented that the Company had not voluntarily extend-ed recognition to the Union as the "legitimate andauthorized bargaining agency for the Company's employ-ees." Mueller's letter concluded that in view of the Union'sinstant letter Respondent would be filing a petition for anNLRB-conducted secret ballot election with the RegionalOffice.The complaint alleges that Respondent, in violation ofSection 8(a)(l) and (5) of the Act has refused to bargainwith the Union since January 26 and that, after grantingrecognition on January 28, Respondent has refused tohonor that recognition.An election petition was mailed by Mueller to theRegional Director on February 12, being received onFebruary 13 and docketed as Case 30-RM-349. Thispetition was later dismissed by the Regional Director in aletter dated April 2 because of the blocking 8(a)(l) and (5)charge (in the present unfair labor practice case), whichwas filed by the Union on February 18. On April 14Respondent filed a request for review of the dismissal by12 These findings are based on the credible testimony of Scutchfield inthis regard, as corroborated or not denied b) Gerald Gogin.13 These findings are based on the credible and undisputed testimony ofLaise and Scutchfield in this regard.the Regional Director of Respondent's petition. The Boarddenied the request for review on April 28.Meanwhile, on March 12, Laise telephoned Pope aboutreturning to work.On March 15 Laise met with Gerald Gogin and Pope. Inthis meeting Laise was told he would be recalled to workperforming unloading by hand at Pabst. This meetingproved to be acrimonious and Respondent warned Laiseabout his attitude. He began working the next day.On March 22 Laise returned to local truckdriving duties.In April a meeting occurred at Respondent's First Streetlocation between the city drivers and Gerald Gogin. Alsopresent were Pope and dispatcher Schneider. Gogin statedhe was apprehensive about the Union. He said that drivershad come to him saying that they did not realize what theywere signing when they executed their union authorizationcards. He said one employee was leading the rest aroundby the nose. Laise asked if this meant himself and Goginresponded "if the shoe fits" whereas Pope came right outand accused Laise of leading the drivers around. Thedrivers then presented a list of their own demands in lieu ofa union contract. Pope took the list and said that he wouldshow it to Respondent's attorney. Gogin also stated that heheard there would be a meeting of the drivers with theUnion that evening and he urged them to attend 100percent.t3It does not appear that Respondent took anyaction in response to the employees' list of demands.On that same evening in April a meeting was held at theunion hall between Jerry Sprague for the Union andRespondent's city drivers. Sprague asked several questionsabout the earnings of the drivers. Sprague also inquired asto the drivers' disposition to strike Respondent in order toget it to the bargaining table. No driver stated hisagreement with this proposal. All of the drivers exceptLaise asked to have their union authorization cardswithdrawn from the Union's pile. They were withdrawnand set aside, but were not returned.'4After the meeting the drivers walked outside anddiscussed what had happened. The consensus was that, ifGogin did not respond to the demands they had presentedhim earlier that day, they could always go back to theUnion.Near the end of April, Pope and Gogin met with Laise todiscuss with him complaints received from Pabst andReclaim Pallets about Laise's work. Pope warned Laiseabout the recurrence of any such complaints. Laise assuredPope and Gogin that Laise wanted to keep his job withRespondent.'5On or about April 29 Laise asked for a leave of absencefrom Respondent but no determination was made at thattime because Pope said he wished to speak to Respondent'sattorney. Laise then went to work for a different company,Ristow Trucking.On May 6 Pope denied Laise's request for a leave ofabsence and asked Laise at the same time whether Laisewas working for Respondent or Ristow. Laise responded14 These findings are based on a composite of the testimony of Laise.Downey, and Hebert in this regard. Sprague did not testify.1i These findings are based on a composite of the testimony of Laise andPope in this regard.533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he would work for whichever company called himfirst.On May 10 Laise quit his job at Ristow.Over the night of May 12-13 Laise worked for Respon-dent taking trailers to Pabst to be loaded with full beerbottles. Pabst complained to Respondent about hisconduct on that evening -a complaint which will bediscussed more fully in my concluding findings.On May 14 Pope discharged Laise in the presence ofGogin. Laise's discharge is alleged to be a violation ofSection 8(a)(3) and (1).Concluding FindingsThe Alleged Independent Section 8(a)(l) violationsAs I have found, Gerald Gogin told Hawver in atelephone call on January 23 that there was no way thatGogin's over-the-road operations would be unionized andthat Gogin would shut them down before he permitted it.In this atmosphere of coercion Gogin, as I have furtherfound, asked Hawver on January 29 if Hawver had signedan authorization card.Respondent defends that Gogin's foregoing interrogationof Hawver could not be considered coercive becauseRespondent purportedly favored the Union and Hawverhad been promised a city job if the over-the-roadoperations were eliminated.I reject these contentions. For Respondent clearlyopposed the unionization of its over-the-road drivers -ofwhom Hawver was then one -and the promise to find ajob for Hawver was given after Hawver assured Gogin thatHawver would not support the Union. Gogin learned thatHawver reneged on this promise when Gogin interrogatedHawver.As I have further found, Gogin, on January 23, askedScutchfield if he had been approached. In this sameconversation Gogin told Scutchfield, as he had toldHawver, that he would shut down its over-the-roadoperations before it would permit them to become union.While Gogin promised to transfer Scutchfield to the cityoperation when the shutdown occurred Gogin did not offerto continue Scutchfield's over-the-road wages nor assurehim that no other harm would be visited upon him forjoining the Union (indeed Scutchfield, who was latertransferred to city work in February, still later in Marchasked to be returned to over-the-road driving for monetaryreasons).16Nor was any assurance given to Scutchfield thatanother over-the-road driver, Phillips, would be retained.In all these circumstances, I conclude that Gogincoercively interrogated Scutchfield on January 23 andHawver on January 29 in each instance in violation ofSection 8(a)(l) of the Act. I further conclude that bythreatening both Hawver and Scutchfield on January 23that Respondent would close down its over-the-road16 According to Scutchfield's credible and unrebutted testimony.1? The General Counsel argues that I should find a further violation ofSec. 8(a)( ) on the basis of what he says were Gogin's promises of benefit toemployees at a company-employee meeting (apparently the one of FebruaryII), although no such allegation appears in the complaint. The GeneralCounsel further urges that this matter was fully litigated. I do not agree thatoperations before letting them go union, Respondentfurther violated Section 8(a)(l) of the Act.'7The Discharge of HawverHawver was terminated by Respondent on February 2.Hawver, who had been employed by Respondent sinceFebruary 1972, was its oldest over-the-road driver in termsof service at the time of his discharge -although Phillipshad been employed in both city driving and over-the-roadfor a longer period.Hawver, it may be recalled, was told by Gogin onJanuary 23 that Gogin would shut down the over-the-roadoperations if they became unionized. In response to thisthreat Hawver at the time promised Gogin that Hawverwould not join the Union because Gogin had done Hawvera favor in the past. Hawver changed his mind, however,and signed a union authorization card on January 24, amatter of which Gogin learned when Gogin interrogatedHawver on January 29. Hawver's discharge, on February 2,came at about the same time as Scutchfield, another over-the-road driver, was transferred to city driving duties (onFebruary 11).Respondent defends that it discharged Hawver onFebruary 2 because of a complaint Respondent received onHawver from Norlander, the terminal manager of BrittonMotor Service about the way Hawver had acted in earlyJanuary when Hawver had made a delivery at BrockwayGlass on a Respondent trip lease for Britton. This matter,according to Respondent, came to the attention ofBalistreri, when Balistreri spoke with Norlander in anattempt to drum up some trip lease business with Britton.Norlander refused such new business because, he said,Brockway had cut out Britton by reason of the Hawverincident. After Balistreri reported Norlander's commentsto Gerald Gogin, Gogin discharged Hawver.I reject this defense.Hawver, according to his undisputed testimony hadarrived at Brockway about 5 or 5:30 p.m. about January 12or 14. A dispute arose about Hawver getting unloadedbecause the employees had left for the day to go bowling.Hawver called Pope, who asked Hawver to see if he couldget unloaded and to call back when the matter wasdecided. The employees returned from the bowling alleyand Hawver was unloaded about a half hour later andHawver telephoned this information back to Respondent(Hawver spoke to Knaak, the bookkeeper).Norlander admitted that he reported the incident toGogin and Balistreri on January 14.While the matter may have come up again whenBalistreri tried to drum up business on January 30, it hadalready been reported on January 14 but no action wastaken against Hawver at that time. Significantly, betweenJanuary 14 and 30, Hawver, an over-the-road driver, hadjoined the Union against Gogin's wishes and contrary tohis promise to Gogin.it was fully litigated. But even if I did, there is no showing that the "newrules and regulations," which Gogin mentioned at that meeting and said hehad been working on for Respondent until the union issue arose, wouldindeed have worked any beneficial change in the employees' workingconditions.534 GOGIN TRUCKINGIt is true, of course, that Respondent did not get anymore trip lease business from Britton for a time. However,it is also true that Gogin, as he admitted at the hearing,never checked Hawver's story with Brockway Glass.Gogin's failure to do so when the incident occurredindicates that the matter was then of little concern to him.His subsequent failure to check the story on or aboutJanuary 30 suggests that he was seizing it as a pretext uponwhich to discharge Hawver where the real reason layelsewhere. Moreover, if Gogin had talked to Brockway,Respondent and Britton may well have returned toBrockway's good graces -assuming they lost them. Forafter the Board agent interviewed personnel of Brockway,Brockway began to give Britton business again andBritton, in turn, gave one trip lease to Respondent.18Britton in any event has continued at all times to useRespondent for local cartage work except for the Pabstinterruption in late January and early February, heretoforedescribed.I conclude from the foregoing that the true motivationbehind Gogin's discharge of Hawver was the fact thatHawver had joined the Union. I further conclude that byterminating Hawver for this reason Respondent violatedSection 8(a)(l) and (3) of the Act. '9The Layoff of LaiseLaise was hired on October 7, 1975, as a city driver andhe worked in that capacity until he was laid off onFebruary 6, 1976, effective February 4.Laise's union activities were hardly a secret to GeraldGogin. Laise was commissioned by his fellow employees inthe presence of Gogin on January 20 to be their emissary tothe Union to inquire what it could do for them. Thisfunction and Laise's later efforts to organize the citydrivers were not opposed by Gogin. What was opposed wasLaise's successful organization of the over-the-road truck-ers as well. Gerald Gogin told Laise in a telephone call onJanuary 23 that the over-the-road drivers would not beorganized but that only the city drivers would. He toldHawver and Scutchfield -both over-the-road drivers -that same day that he would shut down his over-the-roadoperation before he would permit it to be organized.However, he learned from Scutchfield, on January 23, andfrom Hawver, on January 29, that both had joined theUnion. Laise's successful solicitation of Scutchfield onJanuary 23 was witnessed by Fay, whom I have found tobe a supervisor within the meaning of the Act.According to Respondent, Laise was laid off foreconomic reasons due to the temporary loss of the Pabstbusiness (which would have given work to at least two5R Norlander credibly so testified.19 In its brief, Respondent attacks the credibility of Hawver on the basisof certain claimed discrepancies in his affidavit. In one instance, dealing theGogin's interrogation of Hawver, Hawver testified at first that Gogin askedhim if he signed an authonzation card, whereas the affidavit stated thatGogin asked Hawver how he voted. This distinction is miniscule. Moreover,both Gogin and Scutchfield confirmed that Gogin asked Hawver if hesigned a card, as he testified. Another alleged discrepancy dealt with amatter Hawver testified to, which occurred at the end of a January 23telephone conversation. This matter was not mentioned in the affidavit. Thefailure to mention it in the affidavit falls short of a contradiction withtestimony. The other alleged discrepancy deals with a variation betweenemployees, viz, the Donahue Trucking Company, Respon-dent's replacement at Pabst, utilized the services of twoemployees for what had been Respondent's work at Pabst).Schultz was also laid off at the same time but his layoff isnot alleged to be an unfair labor practice. Consequentlyinsofar as the layoff, qua layoff, is concerned, Laise was notdiscriminated against.20The question before me is whether Laise was discrimina-torily selected for layoff. Pope, who made the decision tolayoff Laise, in consultation with Gerald Gogin, testifiedthat in determining who should be laid off he used as hisselection criteria time of service and ability.Time of service need not detain us. For Jennings, whowas hired after Laise (in January 1976), was retained whileLaise was laid off.Pope further explained his selection of Laise as beingbased on his all round ability to do the work ofRespondent, i.e., that Laise had several customer com-plaints against him, Laise would not do unloading by hand,Laise had complained about equipment and Laise hadseveral arguments with dispatchers.Laise admitted that he did not like to do unloading byhand. There is no showing, however, prior to February 4that he ever refused to do it. Laise's only complaint aboutequipment specified by the record is his refusal to drive anunsafe truck. But such a refusal was in Respondent'sinterest as well as that of Laise because of legal liabilitiesattaching if Laise had continued to drive the truck and hadhad an accident because of the disability of the truck.The only argument between Laise and the dispatchers,which is specifically demonstrated by the record asoccurring before February 4, is a dispute which occurredon the night of January 30 where enough drivers were notpresent to cover calls to Respondent. The argumentderived from the fact that Laise knew the calls would beexpected but had not brought this to the attention ofmanagement. However, it was not Laise's responsibility todo this. And it was Fay's job that night to be sure that theoperation was covered.The only customer complaint shown to have occurredbefore February 4 (it occurred in 1975) dealt with anargument which Pope was told that Laise had with asupervisor at Wis Pack. Laise explained that he had askedGogin and Pope after this incident not to make Laise drivefor Wis Pack because Wis Pack (where Laise had oncebeen employed) had spread an ugly personal rumor aboutLaise. According to Laise's undisputed testimony, he didnot return to Wis Pack after this incident.21This incident may also relate to an event (the only onetestified to with certainty by Ten Broek, general managerof Wis Pack) where Laise refused to make a deliveryHawver's affidavit and his testimony in respect to what was said in theconfrontation between Gogin and Hawver when he was discharged. In bothversions the essential fact that Gogin or Hawver pointed out that Hawverhad had disputes with customers on other occasions remains the same. Itfound Hawver to be a credible witness who testified in a generallystraightforward fashion. In all the circumstances I attach no weight to thetestimony of Gogin that he did not terminate Hawver because of his unionactivities.20 Although Respondent had never previously laid off any of its drivers.21 Pope admitted that this matter was resolved. after a discussion withLaise. on the basis that Laise would not be given any further assignments atWis Pack.535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of his stated fear of being struck by rocks at thelocation of the delivery where a strike was going on.Whatever happened at Wis Pack it was not of sufficientmoment to be recorded in Laise's personnel file and wasresolved after a discussion between Laise and Pope. Norwere there any other documents in that file bearing a dateearlier than February 6 except, apparently, his applicationfor employment. Moreover, when Gogin addressed hisemployees, including Laise at the meeting on January 20,he stated that the employees did good jobs and that he had"no complaints with the employees." 22After Laise was laid off Schultz, also junior to him, wasrecalled before him. Although Respondent's Pabst workresumed on or about February 9 and, as I have found,required the services of two employees, Laise was notrecalled until March 16. The latter date is after the chargesherein were filed.In all the circumstances -including Pope's admissionthat length of service was used by him as a criterion forlayoff -I conclude that Laise, who was senior to Jennings,was selected for layoff out of seniority because of his unionactivities, particularly his organization of the over-the-roadtruckdrivers -of which Gerald Gogin knew and to whichhe was strongly opposed. I further conclude that by layingoff Laise on February 6, effective February 4, and byfailing to recall him until March 16, Respondent violatedSection 8(a)(1) and (3) of the Act.23The Discharge of LaiseLaise returned to work on March 16 after beinginterviewed by Pope and Gerald Gogin on March 15. Laisewas discharged by Pope in the presence of Gogin on May14.Laise's union activities continued to be a thorn inGogin's side after Laise's recall. Gogin as much as said sowhen he told the drivers including Laise at their meeting inApril, previously described, that they were letting one manlead them around by the nose. Pope identified this man asLaise. Gogin also demonstrated union animus in lateMarch in a conversation with Scutchfield when he toldScutchfield that he did not want Respondent's drivers toend up with the bad attitude demonstrated by Britton'sdrivers who were unionized.24However, during the period of Laise's recall, there were anumber of customer complaints against Laise. Consistentwith them Respondent contends that the principal basis forLaise's discharge was his cumulative misconduct and/orpoor employment record of which Laise's claimed miscon-duct on May 12-13 was the last incident. In the words ofPope, Laise's discharge was due to Laise's "attitude" and"customer complaints."It is my function to determine what was the truemotivation for Laise's discharge. In all the circumstances, Iagree with Respondent that Laise was discharged for cause.When Laise spoke to Pope and Gogin on March 15about returning to work the meeting was acrimonious.Laise told Pope and Gogin that he would only work 822 Balistreri's notes of the meeting so reflect.2: In the circumstances I attach no weight to Pope's self-servingtestimony that Pope did not layoff Laise because of Laise's union activities.2- According to the credible testimony of Scutchfield in this regard.hours, no more, no less. He also said he did not like loadingby hand which was the job offered to him at that meeting.He was told at the time that Respondent did not like hisattitude.He did, however, resume work on March 16 in thecapacity of unloading trucks by hand at Pabst.Laise returned to truckdriving on or about March 22,carting pallets to be repaired by Reclaimed Pallets. On hisfirst day on this assignment Laise told Corbett, Re-claimed's owner, that all deliveries would be made by 2o'clock because this is when Laise was going to stop eachday. Any deliveries after that time would have to be madethe following day. Corbett told Laise that if deliveries hadto be made they would be made.25This matter along with another incident which apparent-ly occurred on or about April 19 was brought to theattention of Respondent in a letter dated April 27 fromCorbett to Respondent. In respect to this other incidentCorbett complained that Laise had not made a pickup ofbroken pallets at Miller Brewery, a failure which causedCorbett to send 17 men home because they had nothing towork on.There is some confusion in the testimony in respect tothe second incident referred to in Corbett's letter not onlyas to the date of the incident but also to the sequence ofevents involved in it. Corbett placed the incident at orabout April 25 or 26, whereas, according to Laise's driverlog, he did no work for Reclaim after April 19. Accordingto Corbett, Corbett went to Miller's shortly after 8 a.m. onthe day in question and saw two trailers full of palletswaiting to be picked up by Laise; that Corbett had nobacklog without these two loads and had to telephone tohave his employees sent home about 8:15 a.m.; that hearrived back at his place of business at about 9 a.m., andsaw Laise who said there were no loads at Miller's; that hetold Laise there were two truckloads at Miller's and that hedirected Laise to go get them but they did not arrive atReclaim's yard until after 10 a.m. Laise testified that hewent to Miller's on or about April 19, did not think thepallets there needed to be repaired hence went to Schlitzwhere he picked up a different load of pallets and deliveredthem to Reclaim at about 8:05 a.m. Laise continued thatReclaim's owner then asked him about the Miller palletsand, after checking with Respondent's dispatcher, Laisewent back to get the pallets. According to one place in histestimony he got the Miller loads to Reclaim at 8:45 a.m.,at another 9:45 a.m. (i.e., 15 minutes after he left Miller thesecond time at 9:30 a.m. to go back to Reclaim).This testimony cannot be reconciled. The date and timesare at odds and, if Laise is to be credited, the Schlitz loadwas brought by him to Reclaim before the employeeswould have been sent home at 8:15 as stated by Corbett.Further the Miller loads would have arrived within a halfhour or an hour and a half providing enough work (withGogin admitted he does not like the attitude of the Bntton drivers, who hesaid he knew were union.2" This is based on the credible testimony of Corbett as not denied byLaise.536 GOGIN TRUCKINGthe Schlitz load) so that employees would need not be senthome that day or the next.26Thus, if I believe Laise,Corbett's entire testimony as to this event would be purefabrication.But I do not believe that it was. Corbett, unlike Laise,has no interest in the outcome of these proceedings.Corbett also testified in a straightforward, credible manner,whereas I found Laise to be defensive and argumentativewhen testifying as to his work record in April and May.27Nor do I find any indication of connivance betweenCorbett and Gogin. For, significantly, although Gogin andPope warned Laise about this incident, he was notdischarged as the result of it.I therefore credit Corbett's testimony except as to thedate of this incident and discredit Laise's. I believe Laisehas the incident confused with an incident on April 12when, according to his log, he went to Miller, then toSchlitz and then to Reclaim and thereafter made severaltrips for Reclaim to its customers, without returning toMiller. All this suggests that since he went to Miller's firstthen to Schlitz there was nothing for him to pick up atMiller's but there was at Schlitz whence he drove toReclaim.I therefore conclude that Laise had to be sent back to getthe Miller loads and that he did not get them to Reclaimuntil after Reclaim's employees had been sent home.Gogin and Pope met with Laise on or about May I todiscuss Corbett's letter of April 27. They also discussedwith him at this same meeting a complaint from one Pinzerof Pabst who accused Laise of "smarting off" and askedthat Respondent not send Laise back to make deliveries atPabst. Pope warned Laise at this time about Laise'sattitude and told Laise that Respondent couldn't put upwith any conduct of Laise which caused complaints fromRespondent's customers.28Laise denied any wrongdoing atthis meeting as indeed he did at the hearing in respect toboth Pabst (in regard to this Pabst complaint) andReclaim.Laise was discharged after another complaint by Pabst-this time as to his conduct on the night of May 12-13.The latter incident was extensively litigated at thehearing. In sum what occurred is as follows.Laise made two trips to Pabst on the night of May 12 inwhich he picked up loads of beer and returned them toGogin's yard. I conclude, in all the circumstances,particularly the implications of his own testimony, that hereceived preferential treatment in getting loaded bothtimes. When Laise returned for his third load about 11:30p.m. the Pabst shift had changed and he dealt with adifferent dispatcher than on the previous two loads. Thisdispatcher, Budzynski, refused to give Laise preferentialtreatment. Laise became annoyed and demanded to betaken care of. Because of Laise's demands and complaintsof drivers from other companies about Laise's bragging26 A trailer load, according to Corbett. takes three-fourths of a day torepair using his whole crew hence the Schlitz load would take three-fourthsof that day to work on and the two Miller loads would take the balance ofthat day and all of the next.27 Although I found him generally credible elsewhere in his testimony,much of which is corroborated by other witnesses and the natural sequenceof events.21 A previous complaint from Wis Pack has already been discussed. Acomplaint about Laise had also been received from Miller's.that he got perferential treatment, Budzynski made severalcalls to Pabst's shipping department to report the matter tothe shipping clerk, Klumb, and shipping foreman, Biele-feldt. The upshot was that Laise was told to wait his turn.When so told, Laise went to sleep in the drivers' room atPabst without telling Budzynski where he was or leavingBudzynski a note. Budzynski then had to go find Laisewhen Laise's turn came up. When Budzynski spoke toLaise and asked Laise to tell Budzynski where he would beif the same situation ever occurred again, Laise, in effect,told Budzynski that Laise did not have to tell him whereLaise was. Budzynski reported Laise's obstinance toBudzynski's superior, Ritchie, the next day.29After obtaining his turn Laise went to the loading dockwhere he, Laise, by his own testimony, had a furtherargument with a Pabst official because Laise's own shiftwith Respondent would expire before he would be loaded.Laise got permission from Respondent's dispatcher toremain to get the load.Laise then went to the loading area where he raised stillfurther complaints directly with shipping personnel,Klumb and Bielefeldt, as to why he, Laise, was not givenpreferential treatment. Laise's truck was eventually loaded,and he left Pabst about 4:20 a.m.30Bielefeldt reported the matter to McGrath, Pabst'sshipping superintendent the next day. Bielefeldt also toldMcGrath that during the course of the evening Bielefeldthad received complaints from drivers from other compa-nies asking why Laise was supposed to get loaded ahead ofother drivers and that Laise had bragged that Laise couldget loaded any time he wanted. McGrath called GeraldGogin and told him that he would not stand for suchconduct from a Respondent driver.Laise was discharged by Pope in the presence of GeraldGogin on May 14. Pope told Laise that there had beencomplaints from Pabst and Reclaim about Laise's conductonly 2 weeks before and now another complaint had comefrom Pabst. Pope told Laise that Respondent would haveto dismiss Laise.As can be seen from the foregoing, Laise was persona nongrata at Pabst and Reclaim at least and by his ownstatement did not wish to do any work for Wis Pack.Counting only Pabst and Reclaim, this meant thatRespondent could not use Laise to make deliveries tocompanies from which, according to the undisputed andcredible testimony of Gerald Gogin, Respondent obtainedabout 60 percent of its business.On the basis of all the foregoing I am well satisfied thatLaise was discharged for cause. The cause was hiscontinuing poor work attitude about which he had beenwarned by Pope in his recall interview on March 15 andagain on or about May I. This attitude was demonstratedby Laise's cavalier treatment of representatives of compa-29 These findings are based on the credible testimony of Budzynski inthis regard, as not generally disputed by Laise. To the extent they are I donot credit Laise. I have already commented on his credibility in respect tohis job performance in April and May.30 Bielefeldt credibly so testified without dispute. The time is fromLaise's log.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnies with which or through which Respondent handles themajority of its business.In concluding that Laise was discharged for cause, I amnot unmindful that Respondent maintained a continuinganimus toward the union activities of Laise even afterLaise's recall on March 16 as I have found. However, it iswell settled that the union activities of an employee -evenwhere opposed by his employer -do not insulate theemployee from legitimate employer discipline or dischargefor unacceptable performance.31 Laise's performance andparticularly his work attitude were clearly unacceptable -if only for the reason that Respondent's customers couldnot tolerate Laise.I shall, accordingly, recommend that the allegations ofthe complaint in respect to Laise's discharge be dismissed.The Refusal to BargainIn support of its denial that it has refused to bargain inviolation of Section 8(a)(1) and (5) of the Act, Respondentadvances a number of contentions. Essentially, it urges thatthe unit in which the Union has demanded recognition isinappropriate. It further urges that, even if such a unit isappropriate, the Union is not the exclusive bargainingrepresentative of the employees in that unit because itsauthorization cards are invalid. Finally, Respondentcontends that it has not extended recognition to the Unionand that no bargaining order is appropriate. I reject each ofthese contentions.The Collective-Bargaining UnitThe unit in which the Union demanded recognition andwhich is alleged to be appropriate by the complaint is aunit consisting of all of Respondent's drivers -both localand over-the-road -with the customary exclusions.Respondent argues that the appropriate unit shouldinclude local drivers but exclude the over-the-road drivers;that it should also include mechanics and the helperclassification and, lastly, that it should include James Fay,the part-time dispatcher.Respondent concedes, as it must, that there is nothing inthe Act which requires that the unit for bargaining be the"only" appropriate unit or the "ultimate" unit or the"most" appropriate unit. For the Act only requires that theunit be appropriate.32The Board has found to beappropriate units of local drivers excluding over-the-roaddrivers,33units of drivers which include mechanics34andunits of local and over-the-road drivers which excludemechanics.35I find that a unit which includes both local and over-the-road is appropriate. At the time of the Union's demand forrecognition on January 26 there were nine city drivers andthree over-the-road drivers.:" E.g., P. G. Berland Paint City, Inc., 199 NLRB 927 (1972).:2 Morand Brothers Beverage Co., et al., 91 NLRB 409 (1950), enfd. 190F.2d 576 (C.A. 7, 1951).13 E.g., Georgia Highwauy Express, Inc., 150 NLRB 1649(1965).:' E.g., Cless B. Davis d/b'h/a Queen Citn/ Transports, 141 NL.RB 964(1963).While the hours and pay of over-the-road drivers aredifferent from those of city drivers, they otherwise enjoy asubstantial community of interest. Thus, all of Respon-dent's dispatchers, as Gerald Gogin admitted, have at onetime or another dispatched drivers in both groups. Bothtypes of drivers drive tractors and trailers and all use thesame type of tractor. Neither Respondent's city nor itsover-the-road drivers receive overtime pay nor do theypunch a timeclock. Drivers in both groups keep driver'slogs. All drivers are eligible for paid holidays and vacationsafter I year of service. City drivers and over-the-roaddrivers interchange as dictated by exigencies of manpoweror illness. Three former city drivers have become over-the-road drivers. Over-the-road drivers have performed citydriving after becoming over-the-road drivers. Scutchfield,for example, was transferred to city driving for a month ormore in February and March 1976. Significantly, therequested unit of city drivers and over-the-road driverswould include all of Respondent's drivers.None of the over-the-road drivers or city drivers performany mechanical duties nor does it appear that Respon-dent's full-time mechanic or its part-time mechanics drivetrucks. Respondent's full-time mechanic, at least, was hiredbased on mechanical proficiency whereas the drivers wereall hired for their driving ability. The mechanics performtheir function almost entirely at Respondent's Flagg Streetlocation. The drivers, of course, perform their principalwork away from Respondent's business locations.In all these circumstances, I find that a unit generallyconsisting of all of Respondent's drivers but excluding itsmechanics is appropriate. In reaching this conclusion Ifind no compelling "community of interest" nor inter-change between the mechanics and the drivers which, as inthe cases cited by Respondent for a contrary result, requirethe inclusion of mechanics and drivers in the same unit.This brings us to those contentions of Respondent whichdeal with the unit placement of miscellaneous employees. Ihave already found that James Fay is a supervisor withinthe meaning of the Act and I will exclude him from the uniton this basis. As to the helper the record indicates that inJanuary 1976 Respondent had in its employ an individualwho performed unloading by hand at Pabst. The recordfurther indicates that such unloading at Pabst is a regularassignment for city drivers, e.g., Laise and Scutchfield(while Scutchfield was a city driver in March 1976). 1 shall,accordingly, include the helper in the appropriate unit.The appropriate collective-bargaining unit is:All of Respondent's city and over-the-road driversincluding helpers but excluding mechanics, officeclerical employees,37owner-operators,38children of3s E.g., Mc-Mor-Han Trucking Co., Inc., 166 NLRB 700 (1967).: Mc-Mor-Han Trucking Co., Inc., supra.37 The parties agreed to exclude Gwen Gogin, an office employee, andDon Knaak, Respondent's bookkeeper.:8 The parties stipulated that owner-operators are not employees withinthe meaning of the Act.538 GOGIN TRUCKINGGerald Gogin,39guards and supervisors as defined inthe Act.At the time of the Union's demand for recognition theforegoing unit consisted of 12 individuals -eight citydrivers, three over-the-road drivers and one helper. Thecity drivers were Doughty, Downey, Hebert, Irwin,Jennings, Laise, Schultz, and Taylor. The over-the-roaddrivers were Hawver, Phillips, and Scutchfield. The helperwas Bates. As of January 26, 1976, the Union had receivedauthorization cards from at least 10 of these employees, aclear majority.Respondent, however, contends that all of the cards areinvalid because they were solicited in an atmosphere ofcoercion. It further contends that at least five of them areinvalid for the further reason that Laise made misrepresen-tations as to their purpose when he solicited them. I alsoreject these contentions.In its first contention in this regard Respondent arguesthat that all of the authorization cards were executed afterGerald Gogin met with his employees on January 20, 1976,and told them, says Respondent, that a number of themwould lose their jobs if Respondent continued to be keptout of Pabst for the reason that Respondent was anonunion carrier. Since the card solicitation occurredwithin days of Gogin's talk and since Pabst was thelocation where a sizable proportion of Respondent'sbusiness takes place Respondent urges that all the cardsshould be rejected either on the basis that they were, ineffect, solicited by a supervisor, Gogin, or were solicitedagainst the backdrop of an implied union threat, communi-cated indirectly through Gogin, that employees would losetheir jobs (servicing Pabst) if they did not sign.40I disagree.Insofar as Gogin was concerned he merely explained tohis employees the business circumstances in which Respon-dent found itself at the time. He made it clear that thechoice whether to join a union or not to join belonged tothe employees, as I have found. He spoke neither in favorof nor against the Union. He did not make any threat ofreprisal nor a promise of benefit to the employees toencourage them to, nor discourage them from, joining aunion. Finally, he did not solicit the employees to signauthorization cards. This was done by Laise, an employee,a few days later.As to any background of union threats that employeeswould lose their jobs if they did not join, this simply was39 The parties also agreed to exclude Jay Gogin, a city driver, who isGerald Gogin's son. Gwen Gogin would likewise be excluded as GeraldGogin's daughter.40 The Board traditionally rejects cards solicited by supervisors. E.g.,Heck's, Inc., 156 NLRB 760 (1966), enfd. as modified 386 F.2d 317 (C.A. 4.1967). The Board also rejects cards solicited by union organizers on thebasis of the threat that employees will lose their jobs if they do not executesuch cards. Heck's, Inc., supra.4" Fularczyk so informed Respondent's then attorney. Hauer, on orabout January 26. according to the undisputed and credible testimony ofHauer on this point.42 Viz, there is nothing to show that the Union struck or threatened tostrike Pabst in order to force Pabst to cease doing business withRespondent, whereas if such had occurred the Union would have acted inviolation of Sec. 8(bX4X B) of the Act.14 I will consider, infra, the possible later disaffection of the employeeswith the Union.44 The record shows that Hauer was then Respondent's only attorneynot the case. It was Pabst, and not the Union, which shutRespondent off from making deliveries at Pabst in lateJanuary and early February. While there is some evidencethat the Union had an input to Pabst's decision,4lthere isno indication that the Union exerted any unlawful pressureon Pabst which coerced Pabst to take the position thatRespondent, as a nonunion trucker, could not makepickups or deliveries on Pabst premises.42I, accordingly, do not find the cards to be invalidatedeither by supervisory solicitation or by any act tantamountto union solicitation under threat of loss of job security.I have already rejected, on the basis of my credibilityfindings, Respondent's contention that the five cardssolicited by Laise at the restaurant on January 24 should beinvalidated because Laise told the employees that the cardswould only be used to see what the Union had to offer theemployees. As I have found, Laise rather told theemployees at that time that the purpose of the cards, as thecards themselves state, was to authorize the Union torepresent the employees for the purposes of collectivebargaining.On the basis of the Union's authorization card majorityon January 26, 1976, 1 conclude that as of that date, andsince,43it was and is the exclusive bargaining representa-tive within the meaning of Section 9(a) of the Act of theemployees in the above-described appropriate bargainingunit.The Union demanded recognition on January 26, 1976,and such recognition was accorded to it by Respondent'sthen counsel on January 28 in a telephone conversation.44By failing thereafter to meet and bargain with the Unionas the Union requested on February 6 (after Respondentlawfully recognized the Union on January 28) and bydisavowing, hence withdrawing, recognition on February12, Respondent refused to bargain with the Union inviolation of Section 8(bX5) and (1) of the Act.45Even if I had not found, as above, that Respondent hasunlawfully refused to bargain with the Union and hasunlawfully withdrawn recognition, I would nonethelessrecommend a bargaining order. For Respondent by itsinterrogations and threats to Hawver and Scutchfield inviolation of Section 8(a)(1) and its discharge of Hawverand layoff of Laise in violation of Section 8(aX3) and (1) ofthe Act has destroyed the possibility of holding of a freeand fair election.46and was authorized by Gogin at the time to handle Gogin's union affairs. Iconclude, therefore, that Hauer was at that time the agent of Respondent,acting on its behalf, within the meaning of Sec. 2(13) of the Act.45 Withdrawal of recognition from a lawfully established exclusivebargaining representative in the face of that representative's demand fornegotiations constitutes a refusal to bargain within the meaning of Sec.8(aX5) and (1). See e.g.. Laystrom Manufacturing Co., 151 NLRB 1482, 1484(1965), enforcement denied on other grounds (sufficiency of evidence) 359F.2d 799 (C.A. 7, 1966).45 N.LR.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 614 (1969).Nor may Respondent rely on the employees' subsequent disaffection withthe Union (which was demonstrated by their requests to withdraw theirauthorization cards at a meeting with the Union in April) as a basis tocontinue to refuse to recognize the Union. For, I find, that such disaffection,if indeed this is what it was, occurred in the circumstances of, hence cannotbe dissociated from, Respondent's unfair labor practices. SeeJ. H. PattersonCompany, 217 NLRB 1030(1975).Nor can Respondent rely on the minimal variation between the unit in(Continued)539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth above occurring inconnection with the operations described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within themeaning of the Act.3. The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All of Respondent's city and over-the-road driversincluding helpers but excluding mechanics, officeclerical employees, owner-operators, children of GeraldGogin, guards and supervisors as defined in the Act.4. At the time it demanded recognition on January 26,1976, the Union was, and has since continued to be, theexclusive representative of the employees in the aforesaidunit within the meaning of Section 9(a) of the Act.5. By refusing to bargain with the Union on February6, 1976, and by withdrawing recognition from it onFebruary 12, Respondent has violated, and is violating,Section 8(a)(1) and (5) of the Act.6. By discharging Daniel Hawver on February 2, 1976,because of his union activities Respondent has violatedSection 8(a)(1) and (3) of the Act.7. By laying off Robert Laise on February 6, 1976,effective February 4, 1976, because of Laise's unionactivities and thereafter refusing to recall him until March16, 1976, Respondent violated Section 8(a)(1) and (3) of theAct.8. By discharging Robert Laise on May 16, 1976,Respondent did not violate Section 8(a)(l) and (3) of theAct.9. By coercively interrogating employees about, orthreatening its employees with reprisal for, their unionactivities on January 23 and 29, 1976, Respondent hasviolated Section 8(a)(1) of the Act.10. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.which recognition was demanded (all drivers) and the unit I have foundappropriate (all drivers plus the helper) as legal justification for its refusal tobargain with the Union. Heck's, Inc., supra; cf. American Map Company,Inc., 219 NLRB 1174, 1184-85. Since the Union sought, inter alia, citydrivers who perform unloading work by hand as a regular assignment, theUnion's demand includes such unloader by implication, in any event.47 Trading Port, Inc., 219 NLRB 298, 301 (1975).THE REMEDYThe recommended Order herein will contain the conven-tional provisions for cases involving the types of interfer-ence, restraint, and coercion, unlawful layoff and dischargeand unlawful refusal to bargain which occurred in this caseand which, variously, resulted in violations of Section8(a)(1), (3), and (5) of the Act. This Order will requireRespondent to cease and desist from the unfair laborpractices found and to post a notice to that effect whichwill also state the affirmative action Respondent will berequired to take to remedy its unlawful acts.Thus, in respect to the discharge of Hawver, Respondentwill be required to offer Hawver reinstatement to hisformer or substantially equivalent position without preju-dice to his seniority or other rights and privileges. Hawverand Laise, who was discriminatorily laid off but laterrecalled, shall each be made whole for any loss of earningshe may have suffered by reason of the discriminationagainst him. Hawver will be made whole by payment tohim of a sum of money equal to that he would have earnedfrom the date of his unlawful discharge to the date of anoffer of reinstatement to him and Laise will be made wholeby payment to him of a sum of money equal to what hewould have earned during his unlawful layoff -in eachcase less net earnings, if any, the employee earned after hisunlawful discharge or during the period of his unlawfullayoff, to be computed in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with 6-percentinterest thereon as prescribed by Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).The recommended Order will also direct Respondent tobargain, upon the Union's request, with the Union as theexclusive bargaining representative of the employees in theunit heretofore found appropriate and, if an understandingis reached, to embody that understanding in a signedagreement. Respondent's obligation to bargain conmencedas of January 26, 1976, when the Union demandedrecognition and it shall be directed to bargain with theUnion as of that date.47Finally, it will be recommended, because of the nature ofthe unfair labor practices in which Respondent hasengaged (see N.L.R.B. v. Entwistle Manufacturing Co., 120F.2d 532, 536 (C.A. 4, 1941)), that Respondent be orderedto cease and desist from infringing in any manner upon therights guaranteed its employees by Section 7 of the Act.Upon the foregoing findings of fact and conclusions oflaw and upon the entire record in this case and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER48The Respondent, Gerald G. Gogin d/b/a Gogin Truck-ing, Milwaukee, Wisconsin, its officers, agents, successors,and assigns, shall:4' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.540 GOGIN TRUCKING1. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions ofemployment with Teamsters "General" Local Union No.200, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica as the exclusive collective-bargaining representa-tive in the following unit which has been found to beappropriate for the purposes of collective bargaining:All of Respondent's city and over-the-road driversincluding helpers but excluding mechanics, officeclerical employees, owner-operators, children of GeraldGogin, guards and supervisors as defined in the Act.(b) Discouraging membership in, or activities on behalfof, the above-named labor organization by discriminatingin regard to hire and tenure of employment or in any othermanner in regard to any term or condition of employmentof any of Respondent's employees.(c) Coercively interrogating its employees concerningtheir union activities, threatening them with reprisal forunion activities or in any other manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Upon request, bargain collectively as of January 26,1976, with the above-named labor organization as theexclusive bargaining representative of all the employees inthe above-described appropriate bargaining unit withrespect to rates of pay, wages, hours, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Offer to Daniel Hawver immediate and full reinstate-ment to his former position or, if it no longer exists. to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make Hawverand Robert Laise whole for any loss of pay they may havesuffered as the result of the discrimination against them inthe manner set forth in the "Remedy" section of thisDecision.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Milwaukee, Wisconsin, places of business,copies of the attached notice marked "Appendix.'"49Copies of this notice on forms provided by the RegionalDirector for Region 30, after being duly signed byRespondent, shall be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat such notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations notfound herein.49 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Courts of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the choice to giveevidence it has been decided that we have violated theNational Labor Relations Act and we have been ordered topost this notice.The National Labor Relations Act gives you, asemployees, certain rights, including the rights:To self-organizationTo form, join or help unionsTo bargain collectively through a representa-tive of your own choosingTo act together for collective bargaining orother mutual aid or protection, orTo refrain from any or all such activities.WE WILL NOT coercively interrogate you concerningyour union activities.WE WILL NOT threaten you with reprisal for engagingin union activities.WE WILL NOT discharge you, lay you off, or take anyother reprisal against you because you join, support, orengage in any union or other concerted activities.WE WILL NOT refuse to bargain collectively withTeamsters "General" Local Union No. 200, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, asthe exclusive bargaining representative of our employ-ees in the following unit which has been found to beappropriate:All of our city and over-the-road driversincluding helpers but excluding mechanics, officeclerical employees, owner-operators, children ofGerald G. Gogin, guards and supervisors asdefined in the Act.WE WILL, upon request, bargain collectively with theabove-named labor organization with respect to yourrates of pay, wages, hours, and other terms andconditions of employment and, if an understanding isreached, WE WILL embody that understanding in asigned agreement.541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to reinstate Daniel Hawver to hisformer or substantially equivalent position with fullseniority and all other rights and privileges as the Boardhas found that he was discharged because of his unionactivities.WE WILL make up all pay lost by Daniel Hawver asthe result of his discharge and all pay lost by RobertLaise as the result of his layoff, plus 6-percent interest.GERALD G. GOGIN D/B/AGOGIN TRUCKING542